United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kearny, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1119
Issued: March 19, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 19, 2012 appellant, through her attorney, filed a timely appeal from an
October 27, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her traumatic injury claim and an April 13, 2012 decision denying her request for
reconsideration. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant sustained a traumatic injury in the performance of
duty on June 7, 2010; and (2) whether OWCP properly refused to reopen her case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 24, 2010 appellant filed a traumatic injury claim alleging that she sustained
injuries to her head and low back when she was assaulted by her supervisor on June 7, 2010.
The record reflects that her tour of duty was 7:00 a.m. to 3:30 p.m., Thursday through Monday.
William Soto, a supervisor, noted that appellant put in a leave slip and exited the premises at
approximately 9:00 a.m.
Appellant provided her account of the claimed assault. On the morning of June 7, 2010,
Alethia Canary, her supervisor, refused to transport appellant to an 8:30 a.m. medical
appointment that had been scheduled after a work-related knee injury sustained on June 4, 2010.2
After her supervisor refused to authorize sick leave pending receipt of a medical report, appellant
signed out from work and went home. She went to a 1:00 p.m. medical appointment but was
advised by the physician’s staff that she needed to have specific paperwork to be treated under
workers’ compensation. Appellant returned to the employing establishment at 2:00 p.m., where
she began to argue with Ms. Canary over the medical documentation. She stated that she used
her cell phone to call 911 and informed the operator: “my supervisor is driving me crazy, and
someone has to do something otherwise I’m going to go postal.” Appellant stated that she chose
her words on purpose in order to get the attention of the local police and her supervisor. She
walked around Ms. Canary and moved closer to get her attention. Ms. Canary then struck
appellant with a radio. Appellant stated that she fell down and was again struck by her
supervisor and kicked in the back.
On June 7, 2010 William Soto, the manager of operations, placed appellant on an
emergency off-duty status. He found that she had ended her work tour that morning at
approximately 9:00 a.m., but returned to the building at 2:00 p.m. and started yelling at
Ms. Canary, who tried to avoid appellant. Mr. Soto found that appellant kept following
Ms. Canary around the dock and the supervisor got on her radio to call for help from other
supervisors. Appellant told Ms. Canary that “I’m threatening you and will hit you.” She then
attacked Ms. Canary by pushing her and hitting her with a pocketbook. Appellant scratched
Ms. Canary’s right ear and pulled out an earring. She was then struck by Ms. Canary, in an
attempt to block being struck by appellant and the pocketbook.
On July 6, 2010 the employing establishment controverted the claim, contending that
appellant was off duty at the time of the claimed incident and had instigated the attack on her
supervisor. It noted that she was on emergency placement in an off-duty status pending removal.
The employing establishment denied making arrangements for or authorizing appellant’s medical
treatment.

2

Appellant’s June 4, 2010 traumatic injury claim was accepted for sprain and contusion of the right knee and leg
and medial meniscal tear of the right knee. (File No. xxxxxx421).

2

A transcript of appellant’s June 7, 2010 telephone call to 911 was submitted to the record.
It states:
“911 Operator: 9-1-1. What is the emergency?
“[Appellant]: Hello. My name is [….] I am calling from the Kearny Post Office.
I gone Postal and I am about to kick my supervisors ass. Can you send the cops
here please?
“911 Operator: What’s the address there Ma’am? Hello?
“Phone hangs up.”
The record reflects that appellant called 911 back to give the location of the employing
establishment.
In an August 16, 2010 decision, OWCP denied appellant’s claim finding that her injury
arose as a result of her willful misconduct. It found that the evidence of record did not support
an assault on appellant by her supervisor. Rather, the 911 call of June 7, 2010 and her return to
work that day after signing out supported her employer’s assertion that she intended to assault
her supervisor.
In a June 7, 2010 statement, received to the record on September 9, 2010, Ms. Canary
stated that she was unable to take appellant to a medical appointment that morning due to being
short staffed. Appellant became upset and Ms. Canary noted that she would attempt to get the
appointment rescheduled. She spoke with another supervisor and was brought to Ms. Canary’s
office to file out a leave request form. Ms. Canary informed appellant that she would have to
provide medical documentation for her absence. Appellant left, but came back to the employing
establishment building around 2:00 p.m. She began yelling and screaming at Ms. Canary, after
talking with several employees. Ms. Canary told appellant that she was not on the clock and
started to walk away. Appellant reached for her purse, took out her cell phone and called the
police. Ms. Canary stated that she walked from the dock area to the transportation office to get
away from appellant. Appellant began screaming for Ms. Canary and she used her radio to call
all supervisors to ignore appellant. She then came up to Ms. Canary and screamed in her face.
Ms. Canary noted that she tried to ignore appellant, but appellant continued to follow her around.
She noted that appellant stated: “I’m threaten you. I will hit you ok.” Ms. Canary then got on
her radio to call management to come and get appellant. When the supervisor of operations and
plant manager arrived, appellant began pushing Ms. Canary and swinging a pocketbook at her.
Ms. Canary stated that she defended herself by hitting appellant with the radio. Appellant
stumbled back, but charged at Ms. Canary, scratching her right ear and pulling out an earring. At
that time, she was pulled away by the managers and other employees.
Appellant requested an oral hearing, which was held on January 13, 2011. She testified
that, on June 7, 2010, she arrived at work at 7:00 a.m. and informed Ms. Canary of the medical
appointment at 8:30 a.m. Appellant became upset because Ms. Canary refused to authorize sick

3

leave pending a medical report or drive appellant to the appointment. She signed out at work and
left the premises to seek medical care through her insurance. After the physician’s office
declined service for a workers’ compensation injury without a claim number, appellant went
back to the employing establishment. As noted, she called the police and stood in front of
Ms. Canary to prevent her from walking away. At that point, Ms. Canary began striking
appellant with her radio. Appellant stated that the employing establishment refused to release a
video tape of the incident.
In a March 30, 2011 decision, OWCP’s hearing representative affirmed the denial of
appellant’s claim.3 She found that appellant failed to establish that she sustained an injury in the
performance of duty. The hearing representative found that appellant committed an assault on
Ms. Canary, who struck appellant in self-defense, knocking her down. It was noted that
appellant had signed out at work earlier that day to go home but was turned away at a physician’s
office as she did not have a claim number. Appellant returned to the workplace where she
assaulted Ms. Canary, having called 911 to state that she was about to kick Ms. Canary’s ass.
On August 2, 2011 appellant requested reconsideration. In a letter dated September 29,
2011, counsel contended that OWCP should infer from the employing establishment refusal to
release a surveillance video of the altercation that it would support appellant’s claim.4
In an October 27, 2011 decision, OWCP denied modification of the March 30, 2011
decision, finding that appellant was not on the clock at the time of injury or performing any
duties incidental to her federal employment. It found that Ms. Canary did not err or act
abusively by not providing the requested medical forms and that appellant committed assault on
her supervisor.
On April 2, 2012 appellant, through her attorney, requested reconsideration. Counsel
reiterated her claim that she was assaulted and severely beaten by her supervisor on June 7, 2010
when she returned to the employing establishment seeking medical documentation. In a
statement dated March 21, 2012, appellant alleged that she fell to the floor after Ms. Canary hit
her with her radio. Ms. Canary reportedly continued to hit her with the radio, kicked her in the
back and pulled her hair.
By decision dated April 13, 2012, OWCP denied appellant’s request for reconsideration
on the grounds that the evidence was insufficient to warrant further merit review.
LEGAL PRECEDENT -- ISSUE 1
FECA provides for payment of compensation for the disability or death of an employee
resulting from personal injury sustained while in the performance of duty. The phrase sustained
3

OWCP’s hearing representative characterized the August 16, 2010 decision as denying the claim on the basis
that fact of injury had not been established. The finding of willful misconduct was not addressed.
4

The record contains a copy of an August 10, 2011 letter from the employing establishment denying counsel’s
request to produce the June 7, 2010 surveillance video. The employing establishment noted that its records
pertaining to investigations into employee misconduct were exempt from disclosure. Counsel was advised of his
right to appeal the denial.

4

while in the performance of duty has been interpreted by the Board to be the equivalent of the
commonly found prerequisite in workers’ compensation; law of arising out of and in the course
of employment.5 In addressing this issue, the Board has stated that, in the compensation field, to
occur in the course of employment, in general, an injury must occur: (1) at a time when the
employee may reasonably be said to be engaged in his or her master’s business; (2) at a place
where he or she may reasonably be expected to be in connection with the employment; and
(3) while he or she was reasonably fulfilling the duties of his or her employment or engaged in
doing something incidental thereto.6 This alone, however, is not sufficient to establish
entitlement to compensation. The employee must also establish an injury arising out of the
employment. To arise out of the employment, the injury must have a causal connection to the
employment, either by precipitation, aggravation or acceleration.7
Section 8102(a)(1) of FECA provides:
“The United States shall pay compensation as specified by this subchapter for the
disability or death of an employee resulting from personal injury sustained while
in the performance of duty, unless the injury or death is -caused by the willful misconduct of the employee….”
The Board has defined willful misconduct as “deliberate conduct involving
premeditation, obstinacy, or intentional wrongdoing with the knowledge that is it likely to result
in serious injury or conduct which is in wanton or reckless disregard of probably injurious
consequences.”8 The allegation of willful misconduct is an affirmative defense which must be
invoked in the original adjudication of the claim.9 If such defense is invoked, OWCP has the
burden to prove willful misconduct on the part of the employee.10
ANALYSIS -- ISSUE 1
The Board notes that in the original adjudication of appellant’s claim of injury on June 7,
2010, OWCP invoked the affirmative defense of willful misconduct in the August 16, 2010
decision.

5

Bernard D. Blum, 1 ECAB 1 (1947).

6

Lenneth W. Richard, 49 ECAB 337 (1998); Janet Hudson-Dailey, 45 ECAB 435 (1994).

7

See Eugene G. Chin, 39 ECAB 598 (1988); Clayton Varner, 37 ECAB 248 (1985).

8

See Theodore Karantsalis, 49 ECAB 603 (1998); Judith D. Jenkins, 32 ECAB 1219 (1981).

9

See Latanya M. Cooper, 51 ECAB 238 (1999); Soo F. Dong, 47 ECAB 800 (1996); Gayle M. Petty, 46 ECAB
996 (1995).
10

See James P. Schilling, 54 ECAB 641 (2003); Alice Marjorie Harris (Roy Lee Harris), 6 ECAB 55 (1953).

5

In Theodore Karantsalis,11 the employee filed a claim for compensation alleging an
attack by a coworker in an employing establishment men’s room. The Board reviewed the
evidence of record and found that the employee was the aggressor in the attack, noting that prior
to the incident he stated his belief that the coworker had accused him of taking the missing office
equipment. The statements of the assaulted individual and other coworkers supported willful
misconduct; which removed the employee from the performance of duty. In Soo F. Dong,12 the
employee had a confrontation with a security guard regarding the presentation of appropriate
employee identification for entry to work. When asked to show proper federal identification, the
employee presented a driver’s license. When again requested for proper identification, she
proceeded to walk past the guard. When the security guard raised his arms up as a barrier, she
began to push, shove and bite him. The employee removed a shoe and used it to assault the
guard. The Board noted that OWCP invoked the affirmative defense of willful misconduct
which was supported by the statements obtained from the security guards and other employees.
This removed the employee’s injury from the performance of duty.13
The Board finds that the evidence of record supports that appellant engaged in willful
misconduct on June 7, 2010. Appellant had been at work that morning on her shift but signed
out at approximately 9:00 a.m., left the worksite and went home. She returned to the workplace
that afternoon and, shortly after 2:00 p.m., assaulted her supervisor. The record reflects that
appellant sought out Ms. Canary and was the aggressor in the assault. The recording of the 911
operator at 2:04 p.m. reflects that she formulated a premeditated intent to assault her supervisor:
“I gone Postal and am about to kick my supervisor’s ass.” The statement of Ms. Canary reflects
that appellant voiced the intent to strike her: “I’m threaten you. I will hit you ok.” While
appellant contends that it was her supervisor who precipitated the altercation, this allegation is
negated by the telephone calls to 911 summoning the police prior to the assault. She
acknowledged that she deliberately chose her words to get the attention of her supervisor and the
police. This establishes premeditation on appellant’s part. It is her willful misconduct of starting
the fight on June 7, 2010 that was likely to have injurious consequences that removed appellant
from the performance of duty.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA does not entitle a claimant to a review of an OWCP decision as
a matter of right; it vests OWCP with discretionary authority to determine whether it will review
an award for or against compensation. OWCP, through regulations, has imposed limitations on
the exercise of its discretionary authority under section 8128(a).14

11

See supra note 8.

12

See supra note 9.

13

Compare Janet D. Yates, 49 ECAB 240 (1997) (The Board found willful misconduct was not established. The
altercation between the employees arose as a spontaneous reaction or impulse rather than deliberate behavior).
14

See Annette Louise, 54 ECAB 783 (2003).

6

To require OWCP to reopen a case for merit review under FECA, the implementing
federal regulations provide that the evidence of argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.15 Section 10.608(b) of the
regulations provide that when an application for reconsideration does not meet at least one of the
three requirements enumerated under section 10.606(b)(2), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.16
The Board has held that the submission of evidence or argument that repeats or
duplications that already of record, does not constitute a basis for reopening the merits of a
case.17
ANALYSIS -- ISSUE 2
Following issuance of the October 27, 2011 decision, counsel requested reconsideration
on April 2, 2012. It was reiterated that appellant was assaulted by her supervisor, Ms. Canary,
after returning to the workplace to seek a form in order to obtain medical care for her leg.
Additional medical evidence accompanied the request.
OWCP denied reconsideration on April 13, 2012, finding that the contentions raised were
cumulative in nature to the arguments counsel previously raised and were considered in the prior
merit decision denying the claim. The Board finds that it did not abuse its discretion by denying
appellant’s request for reconsideration. The argument that appellant was assaulted by
Ms. Canary and had returned to work to obtain a medical form were previously raised in the
claim below and considered. As such, the contention is cumulative and did not warrant OWCP
reopening the case for further merit review.
CONCLUSION
The Board finds that the June 7, 2010 altercation did not arise in the performance of duty.
Appellant’s claim of injury is precluded by her willful misconduct. OWCP did not abuse its
discretion in denying her application for reconsideration without further merit review.

15

D.K., 59 ECAB 141 (2007).

16

K.H., 59 ECAB 495 (2008).

17

See Eugene F. Butler, 36 ECAB 393 (1984).

7

ORDER
IT IS HEREBY ORDERED THAT the April 13, 2012 and October 27, 2011 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: March 19, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

